Citation Nr: 0802098	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-16 008	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for myocardial 
infarction.

5.  Entitlement to an increased rating for neurologic 
impairment of the left upper extremity as a result of a 
gunshot wound, currently evaluated as 90 percent disabling.

6.  Entitlement to special monthly compensation on account of 
the need for regular aid and attendance or housebound status.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In the October 2004 decision, the RO denied a higher 
evaluation for residuals of a gunshot wound to the left 
shoulder with damage to the median, ulnar, and radial nerves 
with extensor paralysis of the left hand.  In that decision, 
and in a March 2005 statement of the case (SOC) and a January 
2006 supplemental SOC, the only gunshot wound residual that 
was adjudicated was the neurologic impairment of the left 
upper extremity.  Thus, the Board has characterized the issue 
on the title page consistent with how the issue was treated 
during the adjudication process.


REMAND

The Board finds that further development is necessary in 
order to properly adjudicate the claims on appeal.  
Significantly, when the veteran submitted his claim in March 
2004, he noted that he had received treatment at the VA 
Medical Centers (VAMCs) in Nashville, Tennessee; Fort Wayne, 
Indiana; Dayton, Ohio; and Chillicothe, Ohio.  Later that 
month, the veteran submitted another statement in which he 
identified VA treatment records that may be relevant to his 
claims including the dates that he received treatment.  In 
addition to the locations that he already identified, the 
veteran also noted that he had received treatment at the 
VAMCs in Cincinnati, Ohio; Columbus, Ohio; and Indianapolis, 
Indiana.  It appears that the veteran may have received 
treatment for hypertension and depression many years prior to 
the earliest VA treatment records currently associated with 
the claims file.  Thus, the VA records from these facilities 
may be relevant to the veteran's claims.  Consequently, the 
records should be requested in accordance with 38 C.F.R. 
§ 3.159(c)(2) (2007).

Records from the Dayton and Chillicothe VAMCs were already 
requested and obtained.  However, records from the other 
locations have not been requested or obtained.  The Board 
notes that a handwritten note in the file indicates that 
there were no records in Columbus or Cincinnati.  Based on 
the dates of treatment provided by the veteran, in some case 
dating back to 1969, a manual request for copies of records 
may be necessary in addition to the more recent practice of 
printing out recent treatment records from the VA computer 
system.

With respect to the claim of service connection for a right 
arm disability, the veteran contends that service connection 
should be warranted on a secondary basis.  The veteran is 
service connected for residuals of a gunshot wound of the 
left shoulder.  He is receiving compensation on the account 
of loss of use of the left hand.  As a result, the veteran 
believes that he has overcompensated with the use of his 
right arm.  VA treatment records reflect diagnoses of 
arthrosis and degenerative joint disease of the right 
shoulder that resulted in right shoulder surgery.  The 
veteran asserts that this disability was caused by his 
service-connected left shoulder disability.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

The record contains two opinions on the matter.  In September 
2004, the veteran underwent VA examination in connection with 
the right arm claim.  The examiner gave the opinion that the 
veteran had no significant reduced capabilities of the right 
arm attributable to the lack of use of the left arm.  The 
examiner stated that the veteran has severe right shoulder 
degenerative joint disease that caused the shoulder 
condition.  The veteran submitted a statement, dated in March 
2005, from L.A.C., M.D., who is employed at the Dayton VAMC.  
Dr. L.A.C. stated that the veteran had been examined in the 
orthopedic clinic and had severe arthritis of the right 
shoulder.  Dr. L.A.C. gave the opinion that advanced state of 
right shoulder arthritis is as likely as not caused by the 
loss of use of the left arm.

Given the evidence, the Board finds that another examination 
is warranted in order to obtain a thorough and detailed 
opinion regarding any relationship between the veteran's 
right arm disability and his service-connected left shoulder 
disability.  The two opposing opinions of record are 
conclusory and do not contain supporting rationale.  The 
September 2004 opinion implies that degenerative joint 
disease causes the veteran's right shoulder problems, but the 
examiner did not comment on the etiology of the degenerative 
joint disease itself or whether the loss of use of the left 
arm made the right arm disability worse even if it did not 
proximately cause the disability.  Dr. L.A.C.'s opinion 
contained no supporting rationale.  Accordingly, another 
medical opinion should be obtained.  (The veteran may wish to 
obtain an amended opinion from Dr. L.A.C. that further 
explains the views of the March 2005 opinion.)

Regarding the claim of service connection for depression, the 
veteran asserts that he has depression as the result of his 
service-connected disabilities.  See 38 C.F.R. § 3.310.  VA 
treatment records reflect positive depression screens.  The 
veteran has been afforded VA psychiatric compensation 
examinations, but the examinations have primarily focused on 
his service-connected post-traumatic stress disorder (PTSD).  
Consequently, an examination is warranted in connection with 
the claim in order to determine if the veteran currently has 
a mental disorder manifested by depression that is separate 
and distinct from his PTSD.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  Significantly, during the most recent VA examination 
concerning PTSD in September 2005, the veteran was diagnosed 
with a mood disorder secondary to his general medical 
condition.  This diagnosis was in addition to PTSD.  The 
examiner did not comment on whether the mood disorder was 
secondary to service-connected or nonservice-connected 
disabilities.  A medical opinion addressing the relationship 
between any such mood disorder and the veteran's service-
connected disabilities should also be requested from the new 
examiner.

Remand is also necessary regarding the claim of service 
connection for myocardial infarction.  In the October 2004 
rating decision, the RO denied that claim.  In his December 
2004 notice of disagreement, the veteran explicitly stated 
that he disagreed with the denial of the myocardial 
infarction claim.  Nevertheless, the myocardial infarction 
claim was not included in either the SOC that was issued in 
March 2005 or the May 2005 SOC.  A SOC is required when a 
claimant protests an adverse determination.  38 C.F.R. 
§ 19.26 (2007).  Here, the veteran appealed the claim of 
service connection for myocardial infarction.  Therefore, the 
issuance of a SOC is required regarding that matter and the 
Board must remand the issue for such an action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the Board also notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).

Here, the record contains a March 2004 VCAA notice letter 
that pertained to the veteran's service connection claims for 
a right arm disability, hypertension, and depression.  That 
letter provided notification of the information and evidence 
needed to substantiate a service connection claim, including 
on the basis of secondary service connection.  However, the 
letter did not contain the requisite notice for the claim of 
service connection for myocardial infarction or the claim for 
an increased rating for neurologic impairment of the left 
upper extremity as a result of a gunshot wound.  
Subsequently, the veteran filed his claim for entitlement to 
special monthly compensation on account of the need for 
regular aid and attendance or housebound status.  A VCAA 
letter was not issued for the special monthly compensation 
claim.  Thus, the Board finds that an updated notice letter 
should be sent to the veteran to satisfy the notification 
provisions of the VCAA with respect to substantiating the 
claims relating to myocardial infarction, neurologic 
impairment of the left upper extremity, and special monthly 
compensation pertaining to aid and attendance and housebound 
status.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for myocardial infarction, a 
claim for an increased rating for 
neurologic impairment of the left upper 
extremity as a result of a gunshot wound, 
and a claim for special monthly 
compensation on account of the need for 
regular aid and attendance or housebound 
status.  Notice regarding secondary 
service connection claims should be 
included.  The veteran must be told to 
provide any evidence in his possession 
that pertains to his claims.  The letter 
should also contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the veteran's updated 
treatment records from the Dayton and 
Chillicothe VAMCs and associate the 
records with the claims folder.  Request 
treatment records from the VAMCs in Forth 
Wayne, Indianapolis, Nashville, 
Cincinnati, and Columbus.  Refer to the 
veteran's March 2004 statement for the 
appropriate date ranges.

3.  Schedule the veteran for VA 
orthopedic and psychiatric examinations.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiners designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.

The orthopedist should determine the 
current diagnosis of any right arm 
disability.  The examiner should provide 
an opinion, with complete rationale, as 
to the medical probabilities that the 
veteran has a right arm disability that 
was caused or made chronically worse by 
his service-connected left shoulder 
disability.  The examiner must provide 
the complete rationale for the conclusion 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.

The mental health professional should 
determine the current diagnosis of all 
mental disorders manifested by 
depression.  If the veteran suffers from 
a mental disorder manifested by 
depression that is separate and distinct 
from his PTSD, the examiner should 
provide an opinion, with complete 
rationale, as to the medical 
probabilities that the veteran has such a 
disorder that was caused or made 
chronically worse by his service-
connected disabilities (residuals of a 
gunshot wound to the left shoulder, PTSD, 
and type II diabetes mellitus).  The 
examiner must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

4.  Prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2007) regarding the 
claim of service connection for 
myocardial infarction, unless the matter 
is resolved by granting the full benefit 
sought, or by the veteran's withdrawal of 
the notice of disagreement as to that 
claim.  If, and only if, the veteran 
files a timely substantive appeal should 
the issue of service connection for 
myocardial infarction be returned to the 
Board.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

